UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------x
In re:
                                                                         Chapter 13
Michael Dick,
                                                                         Case No. 17-23265-shl
                                    Debtor.
---------------------------------------------------------------------x

                                    RESPONSE OF DEBTOR
                               TO TRUSTEE’S MOTION TO DISMISS

        Siegel & Siegel, P.C., counsel to Debtor Michael Dick, hereby responds to the Trustee’s

Motion to Dismiss, now returnable on June 12, 2019, as follows:

        1.       I am counsel to Michael Dick. I was just retained as new counsel in this case after

his initial counsel was granted leave to withdraw. I have filed my appearance and attorney

disclosure. I make this affirmation to respond to the trustee’s motion to dismiss this case, after

speaking to the trustee’s office.

        2.       I have reviewed with my client the limited benefit of this case in light of the bank

holding the mortgage on his residence being granted stay relief. I have also reviewed the lack of

any benefit of pursuing a conversion to Chapter 7, in light of the de minimus unsecured debt. I

have also reviewed the cost and obligations of trying to oppose the motion and continuing with a

viable Chapter 13 case and plan.

        3.       After consultation with my client, we wish that the trustee’s motion to dismiss this

case be granted. Therefore, we consent to the relief requested by the Chapter 13 Standing

Trustee. To conserve limited resources, and save funds for dealing with the foreclosure in State

court, we do not intend to appear on June 12. The trustee was fine with no appearance by the



                                                        -1-
Debtor, and stated that she would convey our consent to the Court.

Dated: New York, New York
       May 31, 2019
                                                    SIEGEL & SIEGEL, P.C.
                                                    One Penn Plaza
                                                    Suite 2414
                                                    New York, New York 10119
                                                    (212) 721-5300


                                            By:___/s/Michael D. Siegel___
                                                  Michael D. Siegel




                                              -2-
